     Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 1 of 22 PAGEID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MARY J. FAURE,                             :      CIVIL ACTION NO. 2:19cv1949
3225 Cimmaron Rd.                          :
Columbus, OH 43221-2632,                   :
                                           :
                       Plaintiff,          :
                                           :      JUDGE
        v.                                 :
                                           :      MAGISTRATE JUDGE
THE OHIO STATE UNIVERSITY,                 :
c/o Michael V. Drake, MD                   :
Office of the President                    :
205 Bricker Hall, 190 North Oval Mall      :
Columbus, OH 43210-1357,                   :
                                           :
        and                                :      COMPLAINT
                                           :
MONICA F. COX, Ph.D., sued in both her :
official and individual capacities,        :
Chair, Department of Engineering Education :
244F Hitchcock Hall                        :
2070 Neil Ave.                             :
Columbus, OH 43210-1226,                   :
                                           :
                       Defendants.         :      JURY DEMAND ENDORSED HEREON


I.     Preliminary Statement

       1.     This action seeks back pay; compensatory and punitive damages; declaratory, injunctive

and equitable relief; prejudgment and post-judgment interest; and attorneys’ fees and costs for the

violations of Title VII of the Civil Rights Act of 1964; the Reconstruction Era Civil Rights Act, 42

U.S.C. § 1981; and the First and Fourteenth Amendments to the United States Constitution committed

when Defendants pretextually terminated Plaintiff with a motivating factor being her white race and a

but-for cause being retaliation for her complaining about racist comments and statements of racial

animus toward white employees by her supervisor and Department Chair, Defendant Monica F. Cox,


                                                 1
      Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 2 of 22 PAGEID #: 2



which were implemented by adverse decisions affecting the terms and conditions of her employment,

even though Plaintiff opposed in a responsible and non-disruptive manner employment decisions she

reasonably and sincerely believed were racially discriminatory.

II.    Jurisdiction and Venue

       2.      This action brings discrimination and retaliation claims against Defendant Ohio State

University under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., pursuant to a Charge

Affidavit timely filed on March 8, 2018, with the Equal Employment Opportunity Commission, subject

to abeyance pending receipt of a right-to-sue notice on that administrative charge; and against Defendant

Cox, pursuant to 42 U.S.C. § 1983, under 42 U.S.C. § 1981 and the First and Fourteenth Amendments to

the United States Constitution.

       3.      This Court has jurisdiction over this action by virtue of 28 U.S.C. §§ 1331 (federal

question); 1343 (civil rights).

       4.      Declaratory, equitable, and injunctive relief is sought pursuant to 28 U.S.C. §§ 2201;

2202, with prospective injunctive relief to end a continuing violation of federal law by Defendant Cox

available pursuant to 42 U.S.C. § 1983.

       5.      Compensatory and punitive damages may be awarded under Title VII, 42 U.S.C. §

1981a, and 42 U.S.C. §§ 1981; 1983.

       6.      Costs and attorneys’ fees may be awarded pursuant to Title VII, 42 U.S.C. § 2000e-5(k);

Fed. R. Civ. P. 54; and 42 U.S.C. § 1988.

       7.      Venue lies in this forum pursuant to 28 U.S.C. § 1391(b) and S.D. Civ. R. 82.1 because

the claims arose in Franklin County, Ohio, where Defendant The Ohio State University locates its

headquarters and Defendant Cox made decisions infected by her racist attitude toward whites.




                                                   2
       Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 3 of 22 PAGEID #: 3



III.    Parties

        8.        Plaintiff Mary J. Faure, white, was employed by Defendant The Ohio State University

(“OSU”) from 2003 until her termination from the full-time position of Director of the Engineering

Technical Communications Program (“ETC”) in the Department of Engineering Education (“EED”)

with OSU’s College of Engineering on May 19, 2017, a position she had held since September 2011;

was at the time of her termination supervised by Defendant Monica F. Cox, Ph.D., who recommended

her termination and had that recommendation relied upon without significant investigation or

independent review by superiors; had been recruited from OSU Newark in June 2004 to create a new

Communications and Professional Development program for students in Agricultural and Construction

Systems Management majors; had been a lecturer in the OSU English Department from August 1987

through August 2004 at the Columbus and Newark campuses; became full-time at OSU after a

successful career in technical and business communications; earned from OSU a Masters of Arts,

English-Rhetoric and Composition, and a Bachelor of Science in English Education, Composition, and

Literature; and at all times material to this Complaint performed her job duties as Director in competent

fashion.

        9.        Defendant The Ohio State University (“OSU”) is public research institution with the third

largest university campus in the United States and regional campuses throughout Central Ohio; employs

more than 500 full-time employees; is engaged in an industry – higher education -- affecting commerce;

and is an employer covered by Title VII of the Civil Rights Act of 1964.

        10.       Defendant Monica F. Cox, Ph.D., African-American, is being sued in both her official

and individual capacities; is Chair in the Department of Engineering Education at OSU; the founder and

owner of STEMinent LLC, a company focused on science, technology, engineering, and math

(“STEM”) education assessment and professional development for stakeholders in K-12 education,



                                                      3
      Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 4 of 22 PAGEID #: 4



higher education, and Corporate America; focuses her research on the persistence of Women of Color

faculty in engineering; made the recommendation to terminate Plaintiff and had that recommendation

relied upon without significant investigation or independent review by superiors; and, unless enjoined

from continuing to make adverse decisions affecting the terms and conditions of her subordinates’

employment which are motivated at least in part by her racist attitude and to retaliate against anyone

who opposes such discrimination, will persist in doing so.

IV.    Facts

       11.     In January 2016, Defendant Cox was hired by OSU and appointed Department Chair.

       12.     Before Defendant Cox became Plaintiff’s supervisor, Plaintiff had never received

discipline or counseling about her performance or attitude and consistently maintained positive

relationships with her coworkers and superiors, and received positive performance evaluations.

       13.     Before their first formal meeting on January 25, 2016, Plaintiff sent Defendant Cox a

program overview report and staff summary in an attempt to respond to a direct request for this

information expressed by Defendant Cox in previous emails.

       14.     Near the outset of the meeting, Defendant Cox referred to the report and summary in a

dismissive tone, saying, “Mary Faure! Bringing an agenda to this meeting!”

       15.     Tossing the report and summary on her desk, Defendant Cox said in a loud and angry

tone, “I want you to hear how my background shaped me in to the person I am today.”

       16.     Defendant Cox then declared: “I despise white people.”

       17.     Amplifying on her statement, Defendant Cox said, “White people have put up barriers to

my career success and I have worked against disadvantages in my workplace put up by you people.”

       18.     Defendant Cox proceeded to talk about disadvantages she had faced at Purdue University

because of racism, saying “At Purdue, white people created disadvantages for me in every step of my



                                                    4
     Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 5 of 22 PAGEID #: 5



career there. I was at a disadvantage when I came there, I was at a disadvantage as an assistant professor,

I was at a disadvantage as an engineering education researcher and as an associate professor. At every

step of my career I was at a disadvantage. Now, I am at a disadvantage coming to Ohio State because of

barriers put up by [jabbing toward Plaintiff with her finger] you people.”

       19.     Defendant Cox was unrelenting, saying, “The whites at Purdue put me at a disadvantage

in my career. I have had to deal with barriers to my success and disadvantages in my whole career.

When I earned Associate, I was the first Black Woman Associate Professor in Engineering at Purdue but

no one knew who I was. People did not know who I was in meetings. I was an African American

Associate Professor but no one knew who I was.”

       20.     Defendant Cox illustrated with an example how she had been treated at Purdue: “I was at

a department meeting when I was insulted by another faculty member in front of the whole faculty. The

Department Chair did not do enough to reprimand them. Later, I saw that people from the meeting were

Tweeting about me and about the insult like it was funny and they agreed with the insult. I went to the

Chair and complained that not enough was done to punish those old white men and now they were

Tweeting about me.”

       21.     Defendant Cox then declared that she was going to sue Purdue: “I have a lawyer and I am

going to show them. They are going to be sorry.”

       22.     On October 7, 2015, Defendant Cox discussed with a reporter from the Journal &

Courier, a Lafayette, Indiana newspaper, becoming the first black woman to earn tenure at the Purdue

University College of Engineering and facing barriers from the intersectionality of being a young, black,

and outspoken woman.

       23.     Defendant Cox was quoted by the reporter as saying: “I must constantly educate people

about ways to engage respectfully and inclusively with an ambitious woman of color. * * * At first, I



                                                    5
     Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 6 of 22 PAGEID #: 6



saw this as a burden, but now I realize that one of the greatest opportunities that I have is to facilitate an

open dialogue about issues of diversity, particularly as they pertain to women of color in higher

education.”

       24.     The month before, Defendant Cox and a team of researchers received $1.4 million in

funding from National Science Foundation for a project entitled, “Why We Persist: An Intersectional

Study to Characterize and Examine the Experiences of Women Tenure-Track Faculty in Engineering.”

       25.     The reporter quoted Defendant Cox’s hypothesis: “We think that there are climate issues

that will help us understand more about why the numbers are the way they are.”

       26.     Defendant Cox described the methodology, which involved interviewing 65 women

faculty of color and interpreting the resulting data to find out what prompted these women to persist in

engineering.

       27.     Plaintiff had not seen the 2015 article, was confused, frightened and astonished by both

the content and vehement tone of Defendant Cox, and had responded, “Monica, your remarks are racist

and unprofessional. Why are you saying these things to me? I don’t understand what your remarks have

to do with our work at OSU. I thought we were going to talk about the Technical Communications

program.”

       28.     Defendant Cox responded in a loud, threatening voice: “Mary! Mary!! Mary!!!” Rising

from her chair, arms raised, and moving suddenly over the table toward Plaintiff, “If you repeat that

[what she had said], I will deny it.”

       29.     On February 3, 2016, Defendant Cox sent an e-mail and a document to EED stating that

she was reviewing classes and implying that she might eliminate programs.

       30.     In early February, Plaintiff spoke with Defendant Cox about an issue involving one of the

lecturers in the technical writing program, and after that brief interaction, attempted to question



                                                      6
     Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 7 of 22 PAGEID #: 7



Defendant Cox about the meaning of her remarks regarding whether the EED would offer some

programs but not others in her recently published report: “If undergraduate courses are offered beyond the

first-year (with the exception of the Multidisciplinary Capstone), EED leadership needs to identify resources to

support these efforts. There should be an audit of what we keep and what we discard. …” Then, Defendant Cox

changed the subject to denounce the Program Director, Dr. Peter Rogers, a Caucasian, as “a bully.”


        31.    Without any context, Defendant Cox asked Plaintiff, “Did you know there is a bully on

the Leadership Team?”

        32.    Plaintiff responded, “I have no idea what you mean. Everyone on the team is great to

work with and we’ve gotten a lot done for several years. There is no bully on the team.”

        33.    Defendant Cox replied, “Oh yes there is! Peter Rogers is a bully!”

        34.    Plaintiff then asked why she would say that, and Defendant Cox answered: “He talks too

much in meetings and interrupts the flow!”

        35.    After Plaintiff protested that characterization, Defendant Cox said, “Well, he is a bully

and I am going to set him straight.”

        36.    In March 2016, Plaintiff and Defendant Cox discussed that Plaintiff’s responsibilities

include several different areas, and Defendant Cox snapped, “Mary Faure! You are all over the place. I

don’t know what I’m going to do with you! You’ll notice I have not fired anyone on the Leadership

Team yet.”

        37.    Feeling threatened by the March 2016 conversation in the context of Defendant Cox’s

earlier comments, Plaintiff met on February 16, 2016 with Marty Smith, College of Engineering

Director of Human Resources, and reported what Defendant Cox had said about white people, and

attempted to make a formal complaint about her racist statements and attitude and her management.




                                                       7
     Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 8 of 22 PAGEID #: 8



       38.     HR Director Smith cautioned Plaintiff against making a formal complaint, saying that it

could “come back on you,” but adding that he would look in to the matter.

       39.     At that meeting and during her subsequent discussions about Defendant Cox, Plaintiff

reasonably and sincerely believed that the racist comments and statements of racial animus toward

nonminority employees by Defendant Cox would permeate and actually had permeated employment

decisions she made.

       40.     In early March 2016, Plaintiff met with Defendant Cox to discuss Plaintiff’s classes for

the upcoming year, and Defendant Cox detoured the conversation by asking, “Why are there so many

old white men in EED? Big Lips and Colonel Sanders will have to go and so will the Bully.”

       41.     Plaintiff asked Defendant Cox about the nicknames, though she recalled the prior

denunciation of Dr. Rogers, but Defendant Cox did not respond and instead ended the meeting.

       42.         Later in March, Plaintiff returned to Human Resources Director Smith, outlined her

concerns about Defendant Cox’s racist comments and attitudes and management and how the racist

attitude affected decisions Defendant Cox was making, and was told by him, “Those are serious

allegations, Mary. You would not want those documented.”

       43.     Frustrated by Human Resources Director Smith’s response, Plaintiff asked to whom she

could talk about her grievance if he would not help, and he stated that he was the only person to talk to

about the issue.

       44.     In early April 2016, Plaintiff raised the racist comments and attitudes of Defendant Cox

with another Program Director, Dr. Rick Freuler.

       45.     Dr. Freuler advised Plaintiff to discuss her concerns with Human Resources Director

Smith, and she responded that she had twice done so without any discernible steps being taken.




                                                    8
     Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 9 of 22 PAGEID #: 9



       46.     On April 22, 2016, Plaintiff learned that Defendant Cox had, after originally vowing not

to change the workload of the technical writing program, reduced the teaching loads of some members

of her team.

       47.     In Plaintiff’s years of experience at OSU, Department Chairs would consult with

Program Directors before making materially adverse employment decisions about Program employees.

Departments paid their Program employees based upon the number of sections taught. The University

published a standard workload rubric by which to allocate workload and pay for Program employees,

called Lecturers. In the spirit of that standard, reducing the number of classes delivered by Program

employees would reduce their pay by a commensurate amount.

       48.     Based on that consultation, Program Directors had been able to communicate with

Program employees to avoid both surprise and unduly hurt feelings and ensure clarity.

       49.     A reduced teaching load affects salary and benefits conditioned on a higher load, though

through a conversation with a Program employee, ostensibly approved by Defendant Cox had promised

to maintain the salary level despite the reduction.

       50.     The Program team members were confused yet pleased about the workload reduction

lacking any effect on their salary and why reductions were being made in the first place.

       51.     Those Program team members were also bothered by the failure of Plaintiff to give them

a heads up, to discuss options with them, and otherwise engage with them about the reductions.

       52.     Plaintiff’s conversation with Defendant Cox in March and April about workloads resulted

in Defendant Cox assuring Plaintiff that her team’s workload would not be reduced, so Defendant Cox

went back on her word to Plaintiff with no explanation or warning. Because Defendant Cox had not

provided advance notice to Plaintiff, the established custom of Program Directors communicating with

affected Program team members had not occurred.



                                                      9
    Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 10 of 22 PAGEID #: 10



       53.      During a late April 2016 meeting with her team and in light of the confusion caused by

the Defendant’s decisions regarding workloads, Plaintiff explained what had happened, openly

discussing Defendant Cox’s racist comments and attitudes and how they might explain her hostility

toward the Program. One member of the team (Lynn Hall) at that meeting declared in a disrespectful and

derisive voice that she did not believe the Plaintiff because her own interactions with Defendant Cox

were cordial.

       54.      On April 22, 2016, despite being told before by Defendant Cox that she had widespread

duties, Plaintiff learned at a meeting with Defendant Cox that her responsibilities were being expanded

by several new tasks and included chairing a new committee called Professional Development.

       55.      The Plaintiff asked several questions about specific points of the new tasks, which the

Defendant refused to answer. The expansion was not accompanied with a formal promotion or

additional staff, though it added to Plaintiff’s workload.

       56.      Plaintiff explained to Defendant Cox that, given her current teaching load and Program

duties, it would be difficult to quickly complete the new tasks.

       57.      Defendant Cox responded, “Oh, Mary, just get them done, you know how to do these,

don’t you?”

       58.      At the end of their conversation, Defendant Cox added that, if Plaintiff completed the

tasks, a promotion might be made.

       59.      In May 2016, Plaintiff revisited with Defendant Cox the added responsibilities, seeking

review for one of the assigned writing tasks, which the Defendant refused to accommodate, and the

possible promotion, but Defendant Cox emphatically denied what she had said: “Mary Faure! I never

said anything about a promotion for you.”




                                                     10
   Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 11 of 22 PAGEID #: 11



          60.   On May 3, 2016, Plaintiff and Defendant Cox attended the National Academy of

Engineering (and National Science Foundation) Conference on STEM Workforce, a national conference

held at the OSU student union.

          61.   During a break, Plaintiff stepped away from the activity to check email. Defendant Cox

approached and sat down with Plaintiff unexpectedly, interrupting Plaintiff’s review of messages.

Rather than reflecting upon the content of sessions at the conference, Defendant Cox unloaded a tirade

of resentment in words to the effect of: “People at this conference do not know who I am! I am an

African American Woman Department Chair, and no one knows who I am! People should know who I

am when I enter a room. I have always been at a disadvantage in my career. Now, everyone should

know I am the Chair. I came to OSU with disadvantages, and everyone is putting up barriers to my

success. I have been at a disadvantage in every step of my career. Now, people should know I am the

Chair.”

          62.   Defendant Cox then stressed how “shabby” OSU buildings were and returned to the way

she was being mistreated: “I just found out that other full professors are being paid more than I am. I

should be paid the same rate that they are. The pay gap at OSU is insulting. It is just another

disadvantage that I have to deal with. All of these barriers to my success put me at a disadvantage. I am

the Chair, I should make more than other faculty. Sometimes I work 16 hour days as the Chair, and I

should be paid more than any other full professor.”

          63.   Finally, Defendant Cox emphasized that Program employees were insufficiently

supportive: “People in the EED don’t support me. I expect everyone to support me. The Leadership

Team is not supporting me. I expect service from them. Everyone should support me. I am the Leader,

and everyone should support me. I am hearing reports that people don’t support me but, when I walk




                                                      11
   Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 12 of 22 PAGEID #: 12



down the hall, everyone smiles in my face and then talks about me behind my back. They should

support me.”

       64.     Plaintiff soon learned that Defendant Cox had made similar comments about the

Leadership team’s failure to provide “service and support” during a break to Aimee Ulstad from

Industrial Systems Engineering.

       65.     On May 5, 2016, Plaintiff again complained to Human Resources Director Smith about

Defendant Cox’s racist statements and attitude and management and how the racist attitude was

infecting employment decisions, telling him that others in the EED also had similar issues with

Defendant Cox, including being told that she would deny saying what she had said if it was reported.

       66.     Human Resources Director Smith repeated his warning that any allegations against

Defendant Cox were likely to “come back” against Plaintiff, reminded her that Defendant Cox was

“internationally known,” and emphasized that her allegations would be “your word against hers,”

implying that Plaintiff would not be believed in light of Defendant Cox’s resume.

       67.     Plaintiff specifically asked Human Resources Director Smith what she needed to do for

him to start an investigation of Defendant Cox’s behavior, asking what evidence he would need, but he

did not answer.

       68.     Towards the end of May 2016, Plaintiff met with Associate Chair of EED Dr. Lisa

Abrams to discuss staffing issues and disclosed that she had spoken with Human Resources Director

Smith about Defendant Cox’s racist statements and attitude and management and how the racist attitude

had infected her employment decisions.

       69.     Dr. Abrams was upset, saying, “You went to Marty Smith?”




                                                  12
    Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 13 of 22 PAGEID #: 13



       70.     Given the tone and content of her response, her close relationship with Defendant Cox,

and the chain-of-command reporting duties, Dr. Abrams must have told Defendant Cox about her

conversation with Plaintiff.

       71.     On May 31, 2016, Defendant Cox conducted an annual performance evaluation of

Plaintiff, rating her as “exceeds expectations.”

       72.     During her final three years of teaching, Plaintiff overwhelmingly received scores of “4

+” or “5” (on a scale where 1 is the lowest ranking and 5 is the highest ranking) on student evaluations.

The University reported “average” score for similar courses is a 4.3.

       73.     In her position Plaintiff had created a new program to serve the Professional

Development, Diversity, and Communications needs of undergraduate students; increased enrollments

from 600 to more than 1,700 undergraduate students from 53 majors; and engaged OSU faculty and

staff, industry partners, and other stakeholders to determine student learning needs.

       74.     Plaintiff also collaborated across OSU with individuals at all levels on topics regarding

professional development, career materials preparation, and the communications needs of undergraduate

and graduate students and programs to serve those needs.

       75.     Plaintiff had hired, trained, and managed a staff of professional educators delivering

sections of Engineering 2367, the second-level writing course designed for engineering students, and

ECE 3090; a third-level technical communications course for students in Electrical and Computer

Engineering, and teaching a graduate-level writing course.

       76.     Plaintiff annually provided Communications and Professional Development courses for

underrepresented student groups in the Summer Bridge program.

       77.     Plaintiff was a constantly available consultant on questions and issues regarding technical

writing and delivering oral presentations in academic and industrial settings.



                                                    13
    Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 14 of 22 PAGEID #: 14



        78.    Plaintiff led workshops on grant and proposal writing, resume and cover letter

development, interviewing skills, interpersonal skills, oral communications, digital media use, writing

topics; scholarship on teaching and learning.

        79.    Plaintiff also served on a wide variety of departmental and OSU committees.

        80.    None of Plaintiff’s job duties involved reporting to Human Resources about Defendant

Cox’s racist statements and attitudes and the effect on her management of that racist attitude.

        81.    Having as a Department Chair someone who despised whites, blaming them for barriers

she had hurdled, related to a matter of public concern – racism – which transcended a mere personnel

dispute.

        82.    During a July 7, 2016, meeting Defendant Cox berated team leaders for not supporting

her fully, explaining that she was at a “disadvantage” as chair because of this lack of support.

        83.    The word “disadvantage” was the same one she had used in her earlier conversation with

Plaintiff about barriers imposed by white employees.

        84.    In a surprising move, Defendant Cox ended the meeting by disbanding the leadership

team.

        85.    In May, Defendant Cox had suffered a miscarriage, and, at the July 7, 2016 meeting, she

blamed Program employees for causing that miscarriage by the stress they inflicted upon her.

        86.    Plaintiff reported to Human Resources Director Smith the next day about the disbanding,

her perception that it was race-related, including Defendant Cox’s code word – disadvantage -- for white

prejudice against her, and her blaming the team for her miscarriage.

        87.    From their first meeting, Plaintiff had consistently complained to Human Resources

Director Smith about Defendant Cox making decisions regarding the terms and conditions of her and the




                                                    14
    Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 15 of 22 PAGEID #: 15



other Program team employees’ employment through Defendant Cox’s prism of racism and despising

whites.

          88.   All of the Program leadership was then white.

          89.   On July 26, 2016, Defendant Cox surprised Plaintiff by having her meet with Human

Resources Generalist Heather Eurez and Defendant Cox.

          90.   Having a Human Resources Generalist at their meeting was unprecedented, and Plaintiff

asked whether she was being disciplined.

          91.   Human Resources Generalist Eurez denied that discipline was involved, saying she was

just there to witness the meeting.

          92.   Defendant Cox proceeded to accuse Plaintiff, and others of being upset because she was

losing power within the Department.

          93.   Plaintiff denied that concern, explaining that her only concern at OSU was serving the

students.

          94.   The meeting was bizarre, Eurez never spoke, and Plaintiff felt that Defendant Cox was

attempting to document reasons other than her racist comments and attitude for why Plaintiff would

complain about her.

          95.   In later conversations, Defendant Cox repeated her accusation that white members of

EED were out to get her and did not support her.

          96.   Defendant Cox did not provide details and warned Plaintiff that, if she reported the

accusations, Defendant Cox would deny making them.

          97.   Defendant Cox persisted in using derogatory nicknames about white employees, once

said she would go “ghetto” on Dr. Rogers, a statement Plaintiff understood to mean she would do

damage to his career, and regularly referred to white employees as “you people.”



                                                   15
    Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 16 of 22 PAGEID #: 16



       98.     By the start of the 2016-2017 academic year, Plaintiff learned that some employees in

EED had resigned because of Dr. Cox’s treatment of them.

       99.     On September 14, 2016, Dr. Cox scheduled a meeting for September 16, with Human

Resources Director Smith attending.

       100.    Plaintiff asked if this meeting was for disciplinary purposes, and Human Resources

Director Smith said it was not.

       101.    Then, Human Resources Director Smith surprised Plaintiff by saying that Defendant Cox

had raised concerns with him about Plaintiff being unprofessional.

       102.    Plaintiff flatly denied that she had ever been unprofessional. Director Smith expressed

that in some circumstances, when information is not shared with Plaintiff, they expected Plaintiff to

“make up something” to tell unhappy department employees. Plaintiff refused to lie to employees.

       103.    After the meeting Defendant Cox sent Plaintiff an email criticizing her for

unprofessionalism.

       104.    Plaintiff believes that Defendant Cox sent that email to concoct a paper trail documenting

grounds for discharging her.

       105.    Toward the end of the meeting, Defendant Cox had asked Plaintiff where she saw herself

in six to nine months.

       106.    Plaintiff took that the question to mean that Defendant Cox was going to end Plaintiff’s

tenure at OSU, and the later email represented a step in that direction.

       107.    Approximately a week later, Plaintiff met with Associate Chair of EED Dr. Abrams to

discuss the environment in EEC, and Dr. Abrams told Plaintiff that Defendant Cox preferred that

Plaintiff no longer speak with Human Resources regarding her concerns with the department.




                                                     16
    Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 17 of 22 PAGEID #: 17



       108.    Plaintiff responded that she should have the right as an OSU employee to discuss

concerns with Human Resources.

       109.    Dr. Abrams responded by repeating that Defendant Cox preferred that Plaintiff not go to

Human Resources with complaints.

       110.    The context of what Dr. Abrams twice said made it clear that she had spoken with

Defendant Cox and was giving Plaintiff a message from Defendant Cox.

       111.    For months, Defendant Cox had repeatedly declared that any questions or problems

should be brought to her before being taken outside her department. But Defendant Cox stymied any

attempts for Plaintiff to work with her. Plaintiff sought to meet with Defendant but was denied meeting

times or appointments. Plaintiff sought Defendant Cox when Cox’s office door was open, and was

denied access repeatedly. Plaintiff sought to catch Defendant Cox in the hallway or in other spaces

outside the office in order to get information.

       112.    Throughout the 2016-2017 academic year, Defendant Cox continued to act aggressively

towards Plaintiff, make offensive comments about white people, and criticize her professionalism.

       113.    In late November 2016, Plaintiff sent an email to College of Engineering Dean David

Williams complaining of “harassment, hostility, threats, intimidation, bullying, mismanagement, racist

remarks, theft (no consent) of intellectual property, observed favoritism for a few, and lying that

[Program employees] have endured” from Defendant Cox and Associate Chair of EED Dr. Abrams.

       114.    Dean Williams asked Associate Chair of Academic Affairs Dr. Buchheit to investigate.

Dr. Buchheit met with Plaintiff in early December 2016, where she again reported racism, threats, and

discrimination by Defendant Cox and that she had complained repeatedly about that to Director Smith.




                                                  17
   Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 18 of 22 PAGEID #: 18



       115.    In early December 2016, Plaintiff had met with Associate Chair of Academic Affairs Dr.

Rudy Buchheit and complained about Defendant Cox’s racist statements and attitudes and the way her

racist attitude infected employment decisions.

       116.    Dr. Buchheit did not seem surprised, and Plaintiff believes that other EED employees had

already met with him and reported concerns about Defendant Cox.

       117.    In mid-January 2017, Dean Williams and Dr. Buchheit met with EED leadership,

including Defendant Cox, Dr. Abrams, and Plaintiff, to show their support for Defendant Cox and

remind others that they had to be outwardly supportive of Defendant Cox even if they disagreed with her

during leadership meetings.

       118.    On April 6, 2017, Plaintiff fell ill and took an FMLA-approved medical leave of absence

from OSU.

       119.    After Plaintiff returned to work on May 15, 2017, Defendant Cox discharged her on May

19, 2017, stating she “failed to meet performance expectations.”

       120.    One criticism of Plaintiff regarded a February 3, 2016 email with an attached report from

Defendant Cox which implied that several classes Plaintiff taught were under consideration to be

eliminated.

       121.    Plaintiff allegedly did not bring her concerns directly to Defendant Cox and instead spoke

with EED team members who then relayed those concerns to Defendant Cox.

       122.    In fact, Plaintiff went directly to speak with Defendant Cox about what the email meant

about her future with EED.

       123.    After Defendant Cox sidetracked that discussion to denounce Dr. Rogers as a “bully,”

Plaintiff sought the advice of other EED employees about their understanding of the email and report.




                                                   18
    Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 19 of 22 PAGEID #: 19



       124.    Defendant Cox learned about what Plaintiff had done and then sent her an email

complaining that she was fomenting others to question the report.

       125.    OSU has a progressive discipline policy which is customarily followed absent an

imminent threat or severe misconduct.

       126.    Notwithstanding her years of solid performance, including professionalism, Plaintiff was

not afforded progressive discipline.

       127.    Defendant Cox provided a memorandum to Human Resources documenting the

performance issues she alleged Plaintiff was having, futile counseling she had allegedly given, and

observations from others about Plaintiff’s disagreement with and questioning of Defendant Cox’s

decisions and leadership.

       128.    In April 2017, Defendant Cox met with Human Resources Director Smith, Engineering

College Human Resources Employee Relations Manager Heather Miller, and Dr. Buchheit to discuss

performance issues Defendant Cox had reported.

       129.    Defendant Cox’s report was the focal point of all discussion, including later with Dean

Williams; there was no independent investigation of the report, nor was Plaintiff provided a copy and an

opportunity to respond; and, after Defendant Cox, Dean Williams, Dr. Buchheit, Human Resources

Director Smith, and Employee Relations Manager Miller agreed with the report, it was the report which

was given to OSU’s Office of Human Resources for approval of Plaintiff’s discharge.

       130.    Defendant Cox’s report was tainted by her racist attitude and resentment of Plaintiff’s

repeated complaints about her racist statements and attitude and the way her racist attitude had infected

employment decisions.

       131.    Defendant Cox’s report exaggerated or falsified Plaintiff’s behavior and downplayed or

denied her contributions and lengthy record of performance exceeding expectations.



                                                   19
     Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 20 of 22 PAGEID #: 20



       132.    Defendant Cox’s report and her embellishment of the report during discussions

significantly influenced the other’s agreement with her decision to discharge Plaintiff.

       133.    Defendant Cox intended to secure Plaintiff’s discharge when she wrote and distributed

the report and discussed it.

       134.    Defendant Cox’s report and discussion were the proximate cause of Plaintiff’s discharge.

       135.    Defendant Cox knew that her report would be relied on nearly exclusively by College and

OSU administrators to justify Plaintiff’s discharge.

       136.    Terminating Plaintiff enabled Defendant Cox to employ a minority to perform job duties

which Plaintiff had been performing.

       137.    Plaintiff has been unable, despite the exercise of reasonable diligence, to secure a

position comparable in salary, benefits, and career opportunities to the position she had at OSU.

       138.    Defendants’ discrimination and retaliation proximately caused Plaintiff loss of income,

benefits, and career opportunities; emotional distress; anguish; frustration; and humiliation.

       139.    In deciding to terminate Plaintiff on pretextual grounds, Defendant Cox manifested ill

will or a spirit of revenge toward Plaintiff and/or acted in conscious disregard of her statutory rights in a

way that was highly probable to cause her substantial harm.

V.     Claims for Relief

       A.      Retaliation in Violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §
               1981.

       140.    Paragraphs 1 through 139 above are realleged and incorporated herein.

       141.    By terminating Plaintiff for opposing in a responsible and non-disruptive manner the

racist attitude of her superior and its manifestations, which she reasonably and sincerely believed were

race discriminatory, Defendants have committed retaliation in violation of the Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981.

                                                       20
      Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 21 of 22 PAGEID #: 21



        B.     Retaliation in Violation of the First Amendment as Incorporated in the Fourteenth
               Amendment.

        142.   Paragraphs 1 through 139 above are realleged and incorporated herein.

        143.   By terminating Plaintiff for making statements of public concern detailing her opposition

in a responsible and non-disruptive manner to the racist attitude of her superior and its manifestations,

which she reasonably and sincerely believed were race discriminatory, Defendants have retaliated

against her protected expression in violation of the First Amendment as incorporated in the Fourteenth

Amendment.

        C.     Discrimination in Violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C.
               § 1981.

        144.   Paragraphs 1 through 139 above are realleged and incorporated herein.

        145.   By terminating Plaintiff when a motivating factor was her race, Defendants have

committed race discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq., and Defendant Cox has violated 42 U.S.C. § 1981.

VI.     Prayer for Relief

        WHEREFORE, Plaintiff prays that this Court:

        a.     declare that Defendant OSU has violated Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., and Defendant Cox has violated 42 U.S.C. § 1981 and the First Amendment;

        b.     order such injunctive and equitable relief as will make Plaintiff whole for Defendants’

violations, including reinstatement with full back pay and benefits, and pre- and post-judgment interest;

        c.     award compensatory and, against Defendant Cox, punitive damages in excess of $75,000;

        d.     allow a reasonable attorneys’ fee and costs; and

        e.     grant such other relief as the Court may deem appropriate.

                                                     Respectfully submitted,



                                                   21
   Case: 2:19-cv-01949-GCS-CMV Doc #: 1 Filed: 05/13/19 Page: 22 of 22 PAGEID #: 22



                                                    By: /s/ John S. Marshall_____
                                                    John S. Marshall (0015160)
                                                    (jmarshall@marshallforman.com)
                                                    Edward R. Forman (0076651)
                                                    (eforman@marshallforman.com)
                                                    Samuel M. Schlein (0092194)
                                                    (sschlein@marshallforman.com)
                                                    Helen M. Robinson (0097070)
                                                    (hrobinson@marshallforman.com)
OF COUNSEL:                                         MARSHALL AND FORMAN LLC
Louis A. Jacobs (002101)                            250 Civic Center Dr., Suite 480
(LAJOhio@aol.com)                                   Columbus, Ohio 43215-5296
177 19th St., Apt. 9C                               (614) 463-9790
Oakland, CA 94612                                   Fax (614) 463-9780
(614) 203-1255
Fax (510) 250-900




                                             JURY DEMAND

       Plaintiff requests a trial by a jury of eight (8) persons.




                                       By: /s/ John S. Marshall_____
                                       John S. Marshall (0015160)




                                                      22
